DETAILED ACTION
Claims 1-2, 4 & 8-10 are pending as amended on 05/20/21.

Response to Amendment
This action is a response to the amendment filed on May 20, 2021.  Claim 1 has been amended as a result of the previous action; all rejections have been withdrawn accordingly.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with ----------Jovan N. Jovanovic on September 8, 2021.
The application has been amended as follows: 


-1. (Currently Amended) A label dispenser apparatus configured for dispensing labels from a plurality of rolls of a carrier film having labels disposed thereon, the label dispenser apparatus having at least one label dispensing unit comprising:
- a lower roll retaining member extending from a first side to a second side, the lower roll retaining member including a front edge, a back edge and a concave surface 
- an upper tape guide assembly spaced apart from the lower roll retaining member extending from the first side to the second side, in a configuration that is substantially parallel to the lower roll retaining member, thereby defining a space therebetween for positioning of the plurality of rolls of the carrier film having labels disposed thereon, the upper tape guide assembly further comprising:
- a peel shaft comprising a rod that extends substantially parallel to the back edge of the lower roll retaining member, and configured to be above the plurality of rolls of carrier film having labels disposed thereon;
- a support shaft extending [[generally]] -substantially parallel to the peel shaft, and vertically closer to the lower roll retaining member; and
- a carrier shaft extending [[generally]] -substantially parallel to the peel shaft and the support shaft, an unimpeded path disposed from the support shaft to the carrier shaft, and the carrier shaft positioned so as to be substantially proximate the front edge of the lower roll retaining member and configured to be above the plurality of rolls of carrier film having labels disposed thereon, the label dispensing unit lacking guide elements between the peel shaft and the carrier shaft,
- wherein a film guide path is defined to extend behind and around the peel shaft, then between the peel shaft and the support shaft, looping around the support shaft so as to thereafter extend the film guide path substantially in a direction of the carrier shaft and over the carrier shaft, such that a label is released by the movement around the 
- wherein the peel shaft is positioned proximate a back wall that extends upwardly from the rear edge of the lower roll retaining member, to, in turn, be configured to allow the carrier film to extend from the roll substantially parallel to the back wall to the peel shaft.

2. (Currently Amended) The label dispenser apparatus of claim 1 wherein the support shaft and the carrier shaft are [[generally]] -substantially parallel to each other and generally equidistantly spaced from the lower roll retaining member.


Allowable Subject Matter
Claims 1-2, 4 & 8-10 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest an apparatus for dispensing labels from a plurality of rolls which comprises a concave roll cradle and a back wall and an upper tape guide assembly, wherein said upper tape guide assembly comprises a peel shaft parallel to a back edge of the cradle such that a label web extends upward parallel to said back wall, as well as a support shaft parallel the peel shaft and below it, and a carrier shaft parallel to the other shafts and near a front edge of said cradle, wherein there are no other guiding elements present between said parallel shafts in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745